Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 6 August 1815
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My Dear Mother
					Little Boston House Ealing Augt. 6. 1815
				
				Your kind Letters have remained unanswered much longer than I intended owing to the constant employment Mr. Adams found me having no Secretary and the trouble attending the search for a house which we have at length procured at a Village called Ealing, about seven miles from London; the situation is beautiful, the House comfortable, and the distance from the great City supportable, added to which we have an excellent School for the Boys within a mile—the name of the House is highly appropriate, and we enjoy every agrement that can render the Country desirable, and within the compass of our means. We are within an hours ride of Kew, Richmond, Twickenham, Harrow, and a variety of other beautiful places, and the situation is said to be perfectly healthy. I am thus particular as I know it afford you pleasure my boys are delighted at the change, as they could not endure London—Of Public events I can write you nothing my dear Mother but you learn much better from the public prints. the surrender of Napoleon has been the theme of general conversation for some time and how to dispose of him without risking the great reputation of honor and glory which they profess to have obtained is at present the question a Lawyer of considerable fame has questioned the propriety of the measures pursued, by the name of Keppel Loft, and he has been answered (much to the astonishment of the world) by a Lady with great violence; it is not to be disputed that this is the age in which our sex have put forth very high pretentions; upon what ground I will not pretend to judge, not having been educated according to the modern system, which is so vast and extensive, comprising all the Languages dead and living, and every light accomplishment which can adorn the sex, added to which I understand the Ladies are drilled and taught to walk by a Corporal, all of which I presume gives them so great superioriovirty over the women of past ages, that they are equal to controversies of which I have no idea. but notwithstanding we are prepared to duely appreciate their great powers, astonishment has been excited by this Lady’s undertaking to refute a Law point, asserted by (it is said) a very able and distinguished Lawyer.—In her effort to prove the justice of the cause she maintains, it appears that (according to custom) when we undertake more than we can perform, she has exactly started the point, which the great rulers of the age did not wish to have brought forward, by declaring him to be a prisoner of war which according to all former rules only places him in their power while they are at War. the matter having been taken up by a Lady, seems to have wounded the feelings of another professional man, and a piece has appeared in the paper of this morning, maintaining the point of Law urged by Mr. Loft, and throwing out a keen censure upon our sex, and especially upon the Lady’s heart which I must say I think she merits.There is another curious circumstance which occupied the public mind. a young girl of seventeen, accused of having poisoned a whole family; tried, convicted, and hung, though swearing to her innocence even as she ascended the cart, and at the last moment of the execution. it appears that no one died, and the evidence was by no means clear, as John Bull does not take these things quietly, the House of the accuser, has been surrounded every day, and it is still supposed that he will not escape without the punishment due to his offence, if he has really been the cause of bringing an innocent young creature to death—this my dear Mother is a faint picture of the times; and I leave you to draw inferences upon the boasted superiority of this little Island. As to France they have got Louis 18—We are to have a Marriage at Court, but as I have not been presented I shall see nothing of the fine Fétes that are to be given in honor of it; the Princess de Salms, is an old acquaintance of mine, and I did not expect to have seen her become the Wife of any English Prince, she married her last husband while I resided at the Court of Berlin being engaged to the present Duke of C—— she will now be his Sister.My children are quite well and George improving rapidly in his deportment which I am weak enough to think highly important—I fear you will be tired of reading all the nonsense I write you but as I shall become a frequent Correspondent you must exert your patience and bear with me—permit me to offer you many thanks for your kindness in writing to my poor brother whose health I understand is seriously injured by the climate he writes me that your Letters have sustained him under the sufferings he has endured and that they are his chief solace your kindness is not thrown away upon an undeserving object as everybody that knows him unites in his praise—and Mr. Gallatin assured me that during the time he was Secretary of the Treasury, he never saw a stronger weight of evidence in favour of any character, and very seldom any so entirely advantageous. the misfortunes which have befallen my family render such praise delightful, and it must be real sterling worth, that can be forced into light, under the oppressive load of poverty and misfortune with which he laboured, upon his entrance into life. You my dear mother have largely contributed to his happiness, by kindly noticing him in his exile from all his near connections, and I cannot express the gratitude which swells my heart for your goodness my anxiety is dreadful on his account as I fear I have urged him too much to stay at New Orleans fearful lest he should again be thrown upon an unpitying world without the means of support and yet I know not how to advize. his lot is hard but I trust in heaven whose mercy is infinite to grant him strength to support it.—Present me respectfully to my father with love to Susan, Louisa, and Caroline if she is with you and believe me every gratefully and dutyfully yours
				
					L C Adams
				
					
				
			